Citation Nr: 1041929	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for tinea cruris. 

3.  Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.

5.  Entitlement to a compensable rating for allergic rhinitis.

6.  Entitlement to an initial compensable rating for penis 
discoloration, ventral shaft surface, with scar. 

7.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  

9.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

10.  Entitlement to a compensable rating for hiatal hernia with 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 until September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2007, March 2008, 
and July 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  



In August 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is of record.  

The Board notes that in April 2010 the Veteran submitted a July 
2009 treatment record from Tricare and an April 2010 VA medical 
record concerning his service connection claim for tinea cruris.  
The Veteran did not provide a written waiver of initial RO 
consideration of this new evidence.  The most part, these medical 
records do not have a bearing on the issues decided herein, this 
evidence is not pertinent and a remand solely for initial review 
of this evidence by the RO is not required.  See 38 C.F.R. 
§ 20.1304(c) (2009).  While this evidence is relevant to the GERD 
issue, as the Board is awarding a higher rating herein - based in 
part on this evidence - the Board finds that a waiver is not 
necessary in view of the benefit inured to the Veteran as a 
result of its consideration herein.  

The issues of service connection for tinea cruris and for TMJ 
dysfunction are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision, the 
Veteran withdrew his appeal pertaining to the claim of 
entitlement to service connection for hemorrhoids.

2.  In August 2010, prior to the promulgation of a decision, the 
Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial compensable rating for erectile 
dysfunction.

3.  In October 2010, prior to the promulgation of a decision, the 
Veteran withdrew his appeal pertaining to the claim of 
entitlement to a compensable rating for allergic rhinitis.


4.  The evidence of record demonstrates that the Veteran's penile 
discoloration, ventral shaft surface, with scar, does not affect 
exposed areas; does not affect at least 5 percent of the total 
body or 5 percent of exposed areas; does not require systemic 
therapy; and does not result in disfigurement for the purpose of 
a 10 percent rating for an unstable or painful scar or affect 
limitation of function.  

5.  The Veteran's degenerative arthritis of the lumbar spine is 
not manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

6.  The Veteran's degenerative arthritis of the left knee was not 
manifested by flexion limited to 30 degrees or less, extension 
limited to any degree, objective evidence of subluxation or 
lateral instability, ankylosis, dislocated or removed semilunar 
cartilage, or impairment of the tibia and fibula.

7.  The Veteran's degenerative arthritis of the right knee was 
not manifested by flexion limited to 30 degrees or less, 
extension limited to any degree, objective evidence of 
subluxation or lateral instability, ankylosis, dislocated or 
removed semilunar cartilage, or impairment of the tibia and 
fibula.

8.  The evidence of record demonstrates that the Veteran's hiatal 
hernia with GERD is manifested by pyrosis and regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to service connection for hemorrhoids 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


2.  The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an initial compensable rating for 
erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to a compensable rating for allergic 
rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for an initial compensable rating for penis 
discoloration, ventral shaft surface, with scar, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7800-
7806, and 7823 (2008).

5.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5242 (2010).

6.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

7.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

8.  The criteria for a compensable rating of 10 percent, and no 
higher, for hiatal hernia with GERD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7346 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2006, December 2008 and May 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for 
penis discoloration and degenerative arthritis of the lumbar 
spine.  As these claims were more than substantiated in that they 
were proven, section 5103(a) notice is no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, since 
the November 2006 letter that was provided before service 
connection was granted was legally sufficient, the Board finds 
that VA's duty to notify has been satisfied as to Veteran's 
penile scar and lumbar spine claims.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was provided in the November 2006 and December 
2008 correspondence. 


In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical 
records have been requested and obtained and the Veteran was 
provided with VA examinations of the claims decided herein.  The 
Board finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the Veteran.

Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

During his August 2010 Board hearing, the Veteran stated his 
intention to withdraw his claim of entitlement to service 
connection for hemorrhoids and his claim of entitlement to an 
initial compensable rating for erectile dysfunction.  Those 
withdrawals have been reduced to writing in the transcript of the 
hearing associated with the claims file.  In October 2010, the 
Veteran's representative submitted correspondence which indicated 
the Veteran's wish to also withdraw his appeal of his claim to a 
compensable rating for allergic rhinitis.  No allegations of 
errors of fact or law, therefore, remain for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of these three claims, and they are 
dismissed.


Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision, therefore, is undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010). 

In evaluating the Veteran's higher rating claims for the spine 
and both knees, the Board also must consider a claimant's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Penis Discoloration

In a March 2008 rating decision, service connection was granted 
for penis discoloration, ventral shaft surface and a 
noncompensable disability rating was awarded, effective October 
1, 2006.  In his March 2008 Notice of Disagreement, the Veteran 
contended that he was entitled to a higher initial disability 
rating because he did have a residual scar on his penile shaft 
and there was an abnormal texture of the skin in the discolored 
area.

The Veteran's disability has been rated under Diagnostic Code 
7899-7823.  Diagnostic Code 7899 indicates the disability is not 
listed in the Schedule for Rating Disabilities and it has been 
rated by analogy under a closely related disease or injury.  38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7823 is used to rate 
vitiligo, the Veteran's relevant skin condition.  Under 
Diagnostic Code 7823, a noncompensable rating is warranted for 
vitiligo with no exposed areas affected.  The maximum schedular 
rating of 10 percent is available for vitiligo with exposed areas 
affected.  See 38 C.F.R. § 4.118.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath, 1 Vet. App. at 592-93.  

The criteria for rating scars under 38 C.F.R. § 4.118 were 
revised effective October 23, 2008.  Application of the new 
criteria is limited to claims filed on or after October 23, 2008.  
Here, the Veteran's original claim for service connection was 
filed in July 2006 and his Notice of Disagreement in March 2008.  
Accordingly, the revised schedular rating criteria are not 
applicable in this case and those in effect prior to October 23, 
2008, must be applied.

As vitiligo produces patches of depigmentation on the skin, the 
Board has considered another potential applicable diagnostic code 
in order to rate the disability.  In this case, vitiligo is 
closely analogous to dermatitis, which is rated under Diagnostic 
Code 7806.  It is permissible to rate a disability under a 
closely related disease.  See 38 C.F.R. § 4.20.

Under former Diagnostic Code 7806, the criteria for dermatitis 
provided that when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12 month period 
a noncompensable rating is warranted.  Where there is at least 5 
percent but less than 20 percent of the entire body, or at least 
5 percent but less than 20 percent of exposed areas affected or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12 month period a 10 percent 
rating is warranted.  Where there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period, a 30 percent rating is assigned.  Where there is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12 month period, a 60 percent rating is 
assigned.  

Post-service medical records show that on two VA examinations 
conducted in December 2006 normal male genitalia were noted but 
no skin discoloration or scar were noted about the penile shaft.  

The Veteran underwent a VA examination in October 2007.  
Discoloration was noted on the penis on the ventral surface of 
the shaft and measured about 6 cm. by 2.5 cm. with 
hyperpigmentation of less than six square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation or abnormal texture noted.  The examiner said 
that there was no scar, only discoloration which was a residual 
of a previous post-operative complication.  Therefore, the 
examiner made no diagnosis as to a penile scar because he 
reported that the condition had resolved and made no diagnosis as 
to circumcision infection or cellulitis because that condition 
had resolved.

Tricare medical records in July 2008, August 2008 and November 
2008 
noted that the Veteran had normal skin color and pigmentation, no 
skin lesions, and a normal circumcised penis or male genitalia.

The Veteran underwent a VA fee-basis examination in October 2008.  
The Veteran complained of a tender penis shaft.  There was no 
exudation, ulcer formation, itching, shedding or crusting.  
Examination showed a residual scar on the penis which measured 4 
cm. by 0.1 cm.  The examiner indicated no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture associated with the scar.  
The examiner reported no signs of a skin disease.  The Veteran 
reported a history of associated vitiligo of the penis since 
1984.  Diagnosis was asymptomatic vitiligo.  The examiner noted 
minimal areas of pigmentation loss described as vitiligo.  The 
examiner also noted that circumcision infection from the 1980s 
when the Veteran was in service had resolved and that there was 
no pathology with which to render a diagnosis for penis 
discoloration, ventral shaft surface.  

In his August 2008 VA Form 9, Substantive Appeal, the Veteran 
noted that he had been hospitalized in service for one week while 
he recovered from a severe infection of the penis after a 
circumcision and that this infection had left him with a scar and 
a discolored penis.  The one-week hospitalization and six months 
for recovery left him with a tender and very sensitive area about 
the penis and the infected cellulitis caused a loss in tissue, 
abnormal texture, disfigurement and had impacted his sexual 
relations with his wife.  

During his Board hearing, the Veteran testified that he had a 
scar that was discolored in the genital area.  He said that the 
scar was dark, about an inch long, and was situated on the side 
base of the penis near the scrotum.  The Veteran said that scar 
was painful and tender during intercourse and otherwise tender 
(see transcript at pp. 12, 25-26).  

Based on the evidence of record, the Board finds that entitlement 
to an initial compensable rating for penis discoloration, ventral 
shaft surface, with scar is not warranted under Diagnostic Code 
7823.  As noted above, a noncompensable rating is warranted for 
vitiligo with no exposed areas affected.  The higher rating of 10 
percent is only available for vitiligo with exposed areas 
affected.  See 38 C.F.R. § 4.118.  The location of the Veteran's 
skin disability, therefore, precludes the higher rating under 
Diagnostic Code 7823.

A higher initial rating under Diagnostic Code 7806, for rating 
dermatitis, is also not warranted in this case.  On VA 
examinations in October 2007 and October 2008, there was no 
evidence that the discoloration or scar in question, either 6 cm. 
by 2.5 cm. or 4 cm. by 0.1 cm., ranged from 5 percent to 20 
percent of the total body area affected or ranged from 5 percent 
to 20 percent of the total exposed area.  Therefore, the criteria 
for the next higher rating under Diagnostic Code 7806 for rating 
dermatitis are not met.  

In addition, the treatment for the Veteran's vitiligo has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during a 12-month period.  Thus, the criteria for the next 
higher rating under Diagnostic Code 7806 based on such treatments 
have not been met.

Under Diagnostic Code 7806, a skin condition may be rated as 
analogous to scars under Diagnostic Codes 7800 to 7805.  The 
Board notes that the evidence shows that the Veteran does not 
have extensive lesions other than his vitiligo and there is no 
marked disfigurement of the male genitalia.  

Diagnostic Code 7800 is not applicable as there is no evidence of 
tissue loss or disfigurement.  None of the eight characteristics 
of disfigurement potentially applicable for disfigurement of the 
head, face, or neck under Diagnostic Code 7800 apply.  Therefore, 
the criteria for a 10 percent rating under Diagnostic Code 7800 
have not been met in this case. 

Under Diagnostic Code 7801, a 10 percent rating is assigned for a 
scar exceeding 6 square inches (39 sq. cm.).  Under Diagnostic 
Code 7802, a 10 percent rating is assigned for a scar covering 
144 square inches (929 sq. cm.) or more.  Therefore, based on the 
evidence noted above, the discolored scar found on the Veteran's 
penile shaft does not meet the criteria for a 10 percent rating 
under either Diagnostic Code 7801 or 7802.

Under Diagnostic Code 7803, a 10 percent rating is assigned for a 
superficial and unstable scar.  An unstable scar is one where, 
for any reason, there is frequent loss of skin covering over the 
scar.  As noted above, post-service medical evidence showed no 
skin breakdowns, ulcerations, scaling, or skin lesions.  In the 
absence of evidence of an unstable skin condition, the criteria 
for a 10 percent rating under Diagnostic Code 7803 are not met.

Under Diagnostic Code 7804, a 10 percent rating is assigned for a 
superficial scar that is painful on examination.  The Veteran did 
not describe a painful skin condition on VA examinations in 
October 2007 and October 2008 and no such condition was 
identified by the VA examiners.  The Veteran testified during his 
Board hearing that his penile scar was only painful during 
intercourse and otherwise tender.  The Board has considered the 
Veteran's assertions in this respect, but the medical evidence 
does not show that the skin disorder of the penis is manifested 
by a scar, and the Veteran has not otherwise related such 
complaints of pain to medical professionals.  There has been no 
indication that that observed pigmentation abnormalities of the 
skin on the penis are productive of any pain. In the absence of 
objective of evidence of painful skin condition of the penis, the 
criteria for a 10 percent rating under Diagnostic Code 7804 are 
not met.

Under Diagnostic Code 7805, a skin condition may be rated on 
limitation of function of the affected part.  The Board notes 
that on VA examinations erectile dysfunction has been noted, but 
the Veteran is separately service-connected for erectile 
dysfunction.  In the absence of evidence of a separate functional 
impairment, the criteria for a 10 percent rating for penis 
discoloration under Diagnostic Code 7805 is not met.

Therefore, the Board finds that there is no basis upon which to 
grant an initial compensable rating for penis discoloration, 
ventral shaft surface, with scar.

Spine

Service connection for degenerative arthritis of the lumbar spine 
was granted in the March 2008 rating decision now on appeal and a 
10 percent disability rating was awarded, effective October 1, 
2006.  In his Notice of Disagreement, received in October 2008, 
the Veteran requested a higher initial rating for his lower back 
pain.  He contends that his degenerative arthritis of the lumbar 
spine is more severe than indicated by the current 10 percent 
disability rating.

Lumbar spine disabilities are rated on the basis of limitation of 
motion, with ratings assigned under the General Rating Formula 
for Diseases and Injuries of the Spine.  A note following the 
schedular criteria indicates that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is from 0 to 90 
degrees, extension from 0 to 30 degrees, left and right lateral 
flexion from 0 to 30 degrees, and left and right lateral rotation 
from 0 to 30 degrees.  38 C.F.R. § 4.71a.  In the alternative, a 
rating can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Diagnostic Codes 5235-5243.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns ratings with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine provides 
that a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward flexion 
of the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Post-service medical records show that the Veteran underwent two 
VA examinations in December 2006 which implicated his back.  He 
complained of recurring low back pain.  X-ray studies showed a 
normal lumbar spine.  Ranges of motion in the first examination 
were as follows: flexion to 60 degrees, extension to 20 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 20 
degrees, right rotation to 40 degrees, and left rotation to 40 
degrees.  No pain was noted with repetitive motion.   Ranges of 
motion of the lumbar spine in the second examination were as 
follows: forward flexion to 90 degrees, extension to 5 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right lateral rotation to 65 degrees, and left lateral 
rotation to 65 degrees.  There was no explanation for the 
different results obtained on two different days in December 
2006.  No pain, weakness, fatigability, decreased endurance, 
incoordination or pain with repetitive motion were noted.  


A September 2007 X-ray study of the lumbosacral spine at Tricare 
revealed anterior-superior end-plate osteophyte formation 
involving the L3 through L5 vertebral bodies with normal 
alignment.  No significant arthritic change was apparent.

The Veteran underwent a VA fee-basis examination in October 2007.  
The Veteran complained of weakness and stiffness if he sat for 
more than 30 minutes.  He complained of pain which lasted twice a 
day for half an hour.  He said that the pain traveled down the 
legs and was a 7 on a scale of 10 and was triggered by physical 
activity.  At times of pain the Veteran could function without 
medication.  No incapacitation or functional impairment was 
noted.  On examination, there was no evidence of radiating pain, 
muscle spasm or ankylosis.  There was tenderness to the 
paraspinal lumbar area.  Range of motion of the thoracolumbar 
spine measured as follows: flexion to 70 degrees, extension to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, right rotation to 20 degrees, and left 
rotation to 25 degrees.  On repetitive use, joint function was 
additionally limited by pain, but there was no fatigue, weakness, 
lack of endurance or incoordination.  There was no sign of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination of the bilateral 
lower extremities showed normal motor and sensory functions.  X-
ray studies showed degenerative arthritis of the lumbar spine.

A July 2008 Tricare medical record showed that the Veteran was 
seen for lower back pain.  There was tenderness to palpation of 
the left and right paraspinal region.  Straight leg raising was 
negative with no lower extremity weakness shown.  Diagnosis was 
lower back sprain.  

In his June 2009 VA Form 9, the Veteran wrote that X-ray results 
showed that he was entitled to more than 10 percent for this 
disability and that he suffered from daily pain getting out of 
bed and routinely had to stop at work in order to help manage his 
sharp levels of pain in the lower back.



During his Board hearing, the Veteran testified that his lower 
back pain occasionally radiated down his left leg.  He denied 
wearing a back brace, but said that his employer purchased a 
special chair to help relieve some of the pressure on his lower 
back.  He denied any incapacitating episodes, being bedridden 
because of his back pain, or any neuropathies (see transcript at 
pp. 13, 16-17).  

Based on the evidence of record, the Board finds that entitlement 
to an initial rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine is not warranted.  None of the 
evidence of record reports a range of motion indicative of a 20 
percent disability rating.  While the Veteran's forward flexion 
of the thoracolumbar spine was measured at 60 degrees in December 
2006, it was thereafter consistently found to be greater than 60 
degrees, including findings of 90  degrees later in December 2006 
and 70 degrees in October 2007.  These VA examiners also found 
combined ranges of motion of the thoracolumbar spine in excess of 
120 degrees.  The October 2007 VA examiner specifically noted 
there was no sign of ankylosis or muscle spasm.  Thus, an initial 
disability rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine is not warranted.

It is necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement and weakness.  DeLuca, 8 Vet. 
App. at 206-07.  The October 2007 VA examiner specifically found 
that the joint function of the spine was limited by pain after 
repetitive use, but there was no additional limitation of motion 
due to fatigue, weakness, lack of endurance and incoordination 
after repetitive use.  Thus, even when considering the Veteran's 
pain with motion, which was also considered by his VA examiners, 
the Veteran still does not meet the criteria for a disability 
rating in excess of 10 percent.

The Board also must evaluate any associated objective 
neurological abnormalities.  Under Note 1, any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately rated under 
an appropriate diagnostic code.  In this case, the Veteran 
complained of some pain radiating down his legs, but denied bowel 
or bladder problems and any neuropathy in the extremities due to 
his lumbar spine disability, as indicated in his VA spine 
examinations and his August 2010 Board hearing.  Furthermore, the 
October 2007 VA examiner specifically found normal motor and 
sensory functions in the lower extremities.  Therefore, a 
separate rating for neurological abnormalities associated with 
the Veteran's lumbar spine disability is not warranted in this 
case.

With respect to intervertebral disc syndrome, under Diagnostic 
Code 5243, based on incapacitating episodes, a 20 percent rating 
would require incapacitating episodes of a total duration of at 
least two weeks but less than four weeks during the past 12 
months, with an "incapacitating episode" defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  No evidence shows that the 
Veteran had incapacitating episodes prescribed by a physician or 
as part of a physician's treatment for his service-connected back 
disability.  Indeed, the Veteran denied needing doctor-ordered 
bedrest during his Board testimony.  There is also no evidence 
that the Veteran was ever hospitalized for this disability.

Therefore, the Veteran's claim for a disability rating in excess 
of 10 percent for degenerative arthritis of the lumbar spine is 
denied.

Bilateral Knees

The Veteran seeks increased ratings for both his service-
connected degenerative joint disease of the left knee and his 
service-connected degenerative joint disease of his right knee.  
Service connection for degenerative joint disease of both the 
left knee and the right knee were granted in a March 2007 rating 
decision and 10 percent ratings granted for each knee, effective 
October 1, 2006.  The Veteran filed for increased ratings for 
each knee disability in October 2008 and contends the current 
ratings do not accurately reflect the severity of his knee 
disabilities.

The Veteran's degenerative joint disease of the left and the 
right knees are rated under Diagnostic Codes 5010 and 5260.  See 
38 C.F.R. § 4.71a.  Diagnostic Code 5010 mandates the claim be 
evaluated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings is evaluated under Diagnostic Code 
5003, which in turn is evaluated based on the limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved, or in this case, Diagnostic Code 5260 for 
limitation of leg flexion and Diagnostic Code 5261 for limitation 
of leg extension.  Where there is X-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under the 
Code, a 10 percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are 
considered major joints.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260, a 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when 
extension is limited to 10 degrees, a 20 percent rating is 
warranted when extension is limited to 15 degrees and a 30 
percent rating is warranted when extension is limited to 20 
degrees.

The Board also must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion holding 
that "separate ratings may be assigned under Diagnostic Code 
5260 and Diagnostic Code 5261, where a Veteran has both a 
limitation of flexion and limitation of extension of the same 
leg; limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

Under VAOPGCPREC 23-97, the Veteran also may be assigned separate 
ratings for arthritis with limitation of motion under Diagnostic 
Code 5260 or 5261 and for instability under Diagnostic Code 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  Under Diagnostic Code 5257, 
a knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

VA standards describe normal range of motion of the knee as from 
0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Post-service medical records from Tricare showed continued 
complaints of knee pain.  In August 2008 an examiner noted that 
the kneecap did not seem to be out of place, that the knees did 
not suddenly lock up, and that there was no clicking or snapping 
sensation in the knees.  The kneecap and knee joint did feel 
unstable bilaterally.  

X-ray studies of both knees in September 2008 showed minimal 
degenerative changes in both knees.  The Veteran was referred to 
physical therapy after which his condition was noted as much 
improved in October 2008.  

Magnetic resonance imaging (MRI) scans of the knees in October 
2008 showed chondromalacia patella grade II/III for both knees.  
The MRI scan of the right knee also showed small joint effusion, 
a cystic mass medial to the medial head of gastrocnemius muscle 
and semimembranosus tendon which could represent fluid collection 
or a ganglion, a focal edema lateral to the patella, and mild 
tendinosis involving the proximal and distal patella tendon.  The 
MRI scan of the left knee also showed focal tendinosos of the 
proximal patella tendon with adjacent edema and a small loose 
body in the posterior medial knee.

The Veteran underwent a VA examination in December 2008.  The 
Veteran complained of continued pain in both knees.  Range of 
motion of the left knee showed flexion to 140 degrees with pain 
at 140 degrees and extension to 0 degrees.  Range of motion of 
the right knee showed flexion limited to 120 degrees with pain at 
120 degrees and extension to 0 degrees.  Joint function in either 
knee was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  The 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and medial and lateral meniscus tests of 
both knees were within normal limits.  Diagnosis was degenerative 
joint disease of the left knee and degenerative joint disease of 
the right knee.

An August 2009 VA medical record revealed mild crepitus in both 
knees, but negative Drawer sign and no laxity to valgus/varus 
stress.  Assessment was early osteoarthritis in the knees. 

In his August 2009 Notice of Disagreement the Veteran wrote that 
he felt that the pain in his knees warranted a higher rating. He 
also said that he had weakness on the outer part of each knee and 
that the knee gives out if he leans to the left (for his left 
knee) or leans to the right (for his right knee).  He also 
complained of pain in the front of his knees when he had to walk 
up any amount of steps.  

During his Board hearing in August 2010, the Veteran testified 
that his knees had a tendency to give out "to the outside" and 
had not worsened since his December 2008 VA examination.  The 
record was left open for 60 days to submit additional evidence of 
physical therapy at Tricare's Woodbridge Family Health Center, 
but the Veteran did not submit such evidence (see transcript at 
pp. 4, 6-8).  The Board notes, however, that the record contains 
evidence of physical therapy for the knees undertaken in 2007 at 
Tricare.  

Based on a review of the evidence of record, the Board finds that 
a rating in excess of 10 percent is not warranted for either the 
Veteran's left or right knee disability. Specifically, there is 
no evidence of flexion limited to 30 degrees to warrant a higher 
or 20 percent rating.  In fact, for this time period, all medical 
records reflect flexion of at least 120 degrees.  Similarly, 
there is no evidence the Veteran had limitation of extension to 
warrant a higher rating.  In fact, the evidence demonstrated the 
Veteran had full extension to 0 degrees for both knees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board next will consider whether higher or separate ratings 
might be assigned for the service-connected left and right knee 
disorders.



As previously indicated, under Diagnostic Code 5257 a 10 percent 
rating is warranted for slight recurrent subluxation or lateral 
instability.  Though an August 2009 VA medical record revealed 
mild crepitus in both knees, this same record also noted a 
negative Drawer sign and no laxity to valgus/varus stress; and it 
was noted by the examiner that the Veteran did not complain of 
giving way or instability at the time of examination.  The Board 
notes the Veteran's testimony and statements during this time 
period that he felt both his knees give out on occasion and that 
they had a tendency "to give out to the outside."  However, the 
medical evidence does not demonstrate any objective evidence of 
subluxation or instability, such as a positive McMurray's test or 
Drawer sign and the December 2008 VA examiner did not note any 
weakness or instability.  While the Veteran is competent to state 
that his knee feels unstable, all objective medical tests 
undertaken to evaluate such complaints have not supportive 
thereof.  Upon weighing the medical evidence and the Veteran's 
assertions, the Board finds the Veteran's assertions lack 
credibility and that the medical evidence is more persuasive.  
Accordingly, a separate rating under Diagnostic Code 5257 is not 
warranted.  

The Board also considered whether separate or increased ratings 
were warranted under other diagnostic codes pertaining to knee 
disabilities that would afford the Veteran a higher rating; 
however, there is no evidence of ankylosis of the knee to warrant 
a rating under Diagnostic Code 5256; no evidence of symptomatic 
removal of semilunar cartilage under Diagnostic Code 5259; no 
dislocated semilunar cartilage with frequent locking pain and 
effusion to warrant a rating under Diagnostic Code 5258; and no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a rating under Diagnostic Code 5262 for impairment of the 
tibia and fibula.

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his knees.  The records 
indicate the Veteran has been treated with a brace, physical 
therapy, and over-the-counter medications.  However, the VA 
examination considered the effects of painful motion.  For 
example, the December 2008 examiner tested the effects of 
repetitive motion.  The report of examination noted that the 
joint function in both knees was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or inccordination 
after repetitive use.  Furthermore, the 10 percent rating for 
arthritis under Diagnostic Codes 5010 and 5003 contemplates the 
effects of the Veteran's complaints of pain.  In fact, Diagnostic 
Code 5003 mandates that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or painful 
motion.  Therefore, an increased rating based solely on pain is 
not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 
5010; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence demonstrates that the Veteran's left knee and right 
knee disabilities for degenerative arthritis do not warrant 
ratings in excess of 10 percent for the period from October 29, 
2008 to the present.  

Hiatal Hernia with GERD

Service connection was granted for hiatal hernia with GERD in a 
March 2007 rating decision and a noncompensable (0 percent) 
disability rating awarded, effective October 1, 2006, the day 
after the Veteran was discharged from active duty.  In October 
2008, the Veteran filed his current claim for a higher rating.  
He contends that his hiatal hernia with GERD is more severe than 
indicated by the noncompensable disability rating already 
granted.  In his August 2010 Board hearing, he testified that in 
addition to acid reflux he has near daily heartburn as well as 
regurgitation several times a week.

The Veteran is currently assigned a noncompensable rating for his 
hiatal hernia with GERD under 38 C.F.R. § 4.114,  Diagnostic Code 
7346 (hiatal hernia).  There is also no provision specific to the 
Veteran's current diagnosis of GERD.  However, Diagnostic Code 
7346, for hiatal hernia, considers all of the Veteran's current 
symptomatology, including regurgitation.  See 38 C.F.R. § 4.20 
(2010) (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous); see also 
38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 7346, a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heart burn) and regurgitation accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two or 
more of the symptoms for the 30 percent rating, though of less 
severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

Post-service Tricare medical records revealed that the Veteran 
was seen for medication for esophagitis and chronic reflux 
disorder.

The Veteran underwent a VA examination in December 2008.  The 
Veteran complained of heartburn, but denied dysphagia, epigastric 
pain, scapular pain, arm pain, hematemesis, passing of black-
tarry stools, reflux with regurgitation of stomach contents, or 
nausea and vomiting.  He reported intermittent symptoms as often 
as twice a month lasting about 30 minutes.  He was treated with 
Prilosec.  He was never hospitalized or had surgery for this 
disorder.  Examination of the abdomen was normal and complete 
blood count was considered within normal limits showing only some 
insignificant abnormalities.  Diagnosis was hiatal hernia with 
GERD based on subjective history and prior diagnosis.  The 
examiner reported the condition did not cause significant anemia 
and there were no findings of malnutrition.  

A July 2009 Tricare record revealed that the Veteran was seen for 
complaints of a nighttime cough for the previous two weeks.  The 
record was not clear whether this was related to the Veteran's 
GERD, but the use of Prilosec was noted.  Examinations of oral 
cavity, pharynx, throat, and lungs were normal.  Assessment 
recorded was GERD with continued use of Omeprazole before 
breakfast.  

An August 2009 VA medical record revealed nonspecific GERD 
symptoms treated with Nexium.  Assessment was GERD symptoms 
controlled with medication.

During his Board hearing, the Veteran testified that he took 
Nexium daily for his GERD disorder, that he had a daily burning 
sensation, and suffered from regurgitation perhaps once or twice 
a week (see transcript at pp. 9-11).

Based on the evidence of record, the Board finds that a 10 
percent rating for hiatal hernia with GERD is warranted.  As 
previously noted, under Diagnostic Code 7346 a 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 30 
percent rating, though of less severity.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The record indicates that the Veteran has at least two symptoms 
of GERD to include epigastric distress with pyrosis and 
regurgitation since October 29, 2008.  During his December 2008 
VA examination the Veteran reported heartburn, but denied 
regurgitation or dysphagia.  In his August 2010 Board hearing, 
however, the Veteran credibly testified to having difficulty with 
daily heartburn and with regurgitation that was as frequent as 
once or twice a week.  Furthermore, evidence from before this 
appeal period tends to support the Veteran's testimony.  A 
December 2006 VA examiner, who conducted an examination in 
conjunction with the Veteran's earlier effort to obtain service 
connection for his GERD condition, noted that at that time the 
Veteran had upper GI regurgitation that was controlled with 
medication.  

While the evidence of record indicates that pyrosis (heartburn) 
and regurgitation have been present, it does not indicate that 
the Veteran has substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The Veteran has never made 
such a claim and the medical evidence of record does not report 
such a symptom.  Since two of the symptoms required for the 
assignment of a 30 percent disability rating are arguably 
present, granting the Veteran the benefit of the doubt the Board 
will award a 10 percent disability rating for this disability 
from October 29, 2008, the date the RO received his claim for a 
higher rating.  

However, for reasons stated above, the requirements for a 30 
percent rating are not present, including substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
The medical evidence discussed above also shows that there is no 
competent medical evidence of "considerable impairment of 
health" due to "persistently recurrent epigastric distress."  
Therefore, the criteria for a 30 percent or higher disability 
rating under Diagnostic Code 7346 have not been met.  

Therefore, granting the Veteran the benefit of the doubt, the 
Board finds a basis for the assignment of a 10 percent rating, 
but no higher, for the Veteran's hiatal hernia with GERD, for the 
period from October 29, 2008.

Conclusion for Increased Rating Claims

The Veteran is competent to report his symptoms relating to lower 
lumbar pain, knee pain, a tender and painful scar on the male 
genitalia, and symptoms of gastric distress.  The Board is aware 
of the Veteran's assertions as to the severity of each.  However, 
with the exception of his GERD claim, these contentions do not 
support his claims.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Despite the Veteran's testimony as to 
the observable symptoms of his disabilities, the objective 
evidence before the Board shows that those manifestations do not 
satisfy the diagnostic criteria for an initial compensable rating 
for penis discoloration, ventral shaft surface, with scar; for an 
initial rating in excess of 10 percent for degenerative arthritis 
of the lumbar spine; for ratings in excess of 10 percent for 
degenerative joint disease of either the left or right knee; or 
for a rating any higher than the 10 percent provided for in this 
appeal for his hiatal hernia with GERD.  As a result, his 
assertions do not constitute evidence that any of the 
disabilities decided herein warrants an increased rating for the 
time period under discussion.

To the extent that the Veteran has asserted that he warrants a 
higher rating for any of these disorders, with the exception of 
the higher rating granted for his GERD disability, the Board 
finds that the preponderance of the evidence for the periods on 
appeal does not support his contentions.  The Board is 
responsible for weighing all of the evidence and finds that the 
preponderance of the evidence is against an initial compensable 
rating for penis discoloration, ventral shaft surface, with scar; 
for an initial rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine; and for ratings in excess of 10 
percent for degenerative joint disease of either the left or the 
right knee.  There is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  The Board 
notes that there is no indication that referral is warranted in 
any of these cases for consideration of the assignment of a 
disability rating on an extraschedular basis during these time 
frames.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran exhibits an exceptional disability 
picture indicated by other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this appeal, there has been no showing that the Veteran's 
disability picture for penile discoloration with scar, back, 
knees, or hiatal hernia with GERD could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The criteria provide for higher ratings for all these 
issues, but as has been explained thoroughly herein, the 
currently assigned ratings adequately describe the severity of 
the Veteran's symptoms for these disabilities during the 
applicable time frames.  The Veteran's assertions about each have 
been considered by the Board, in particular his sworn testimony 
concerning GERD and regurgitation which has lead to the 
assignment of a higher rating for that disability.  Given that 
the applicable schedular rating criteria are adequate, the Board 
need not consider whether the Veteran's disability pictures 
include such exceptional factors as periods of hospitalization 
and interference with employment.  Referral for consideration of 
the assignment of a disability rating on an extraschedular basis 
for any of the disabilities currently under appeal is not 
warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based upon the guidance of the Court in Fenderson, 12 Vet. App. 
at 126, and in Hart, 21 Vet. App. at 509-510, the Board has 
considered whether a staged rating is appropriate for any of the 
increased rating claims on appeal.  However, in the present case, 
the Veteran's symptoms have remained relatively constant for 
these disabilities throughout the course of the time periods in 
question and, as such, staged ratings are not warranted for any 
of these claims.


ORDER

The appeal concerning the claim of entitlement to service 
connection for hemorrhoids is dismissed.

The appeal concerning the claim of entitlement to an initial 
compensable rating for erectile dysfunction is dismissed.

The appeal concerning the claim of entitlement to a compensable 
rating for allergic rhinitis is dismissed.

Entitlement to an initial compensable rating for penis 
discoloration, ventral shaft surface, with scar, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.

Entitlement to a disability rating of 10 percent, and no higher, 
for hiatal hernia with GERD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required on the remaining issues on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

A preliminary review of the record discloses that additional 
development is necessary concerning the Veteran's claims for 
service connection for tinea cruris and TMJ dysfunction.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, the VA must provide a VA medical examination 
where there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which requires 
an indication that the claimant's disability or symptoms may be 
associated with the established event, is a low threshold.  Id. 
at 83.

Regarding the claim for service connection for tinea cruris, 
service treatment records show that the Veteran was seen for a 
complaint of a rash in the groin area in January 1981.  The 
Veteran reported a two-week history for the rash.  On examination 
a red, discoloring rash was noted with some scaling.  Diagnosis 
was tinea cruris and treatment was Tinactin and instruction in 
personal hygiene.  

An August 1991 service treatment record noted a red macula rash, 
possibly an allergic reaction, over the chest, face, arms, and 
palms, but there is no indication this rash spread to the groin 
area.  

His April 2006 discharge examination revealed no tinea cruris 
abnormality and his contemporaneous March 2006 report of medical 
history did not refer to any past or current "jock itch" 
complaints.  

Post-service, a July 2009 Tricare medical record noted that the 
Veteran was seen with complaints of a groin rash for the past 
couple months.  He reported that use of over-the-counter cream 
and powder temporarily cleared the rash, but the rash returned 
with discontinuance of medication.  While the examiner described 
examination of the penis and testes as normal, skin examination 
revealed ecchymosis with scaly macular rash on the right side of 
the groin.  There was no erythema.  Diagnosis was dermatophytosis 
tinea cruris groin.  

In his August 2009 Notice of Disagreement the Veteran wrote that 
he used daily medication for his tinea cruris and felt that it 
was caused by his military service.  He testified during his 
Board hearing that he had no doubt that the groin rash he 
currently suffered was the same type of rash that he suffered 
from during service in the 1980s (see transcript at p. 22).

The Board finds that the first McLendon requirement, the 
existence of a current disability, is satisfied by the diagnosis 
found in the July 2009 Tricare medical record.  

The second and third McLendon elements are satisfied by competent 
medical and lay evidence found in the record.  Service treatment 
records show at least one complaint and treatment for tinea 
cruris during service.  The Veteran's credible statements, as 
well as the same diagnosis made in 2009 as was found in service 
years earlier, suggest the possibility that the Veteran's tinea 
cruris disorder or symptoms may be related to his period of 
active service.  

Therefore, the Board finds that the McLendon requirements are 
satisfied and a remand for a VA examination and medical opinion 
is warranted to determine whether the Veteran has a current tinea 
cruris disability and, if so, whether that current disability is 
related to his period of active service.  
Regarding the claim for service connection for TMJ dysfunction, 
the Board finds that the first McLendon requirement, the 
existence of a current disability, is satisfied by the Veteran's 
diagnosis of mild to moderate TMJ found in the December 2006 VA 
dental examination.  The Board notes that at the time the Veteran 
was not specifically being examined for any TMJ disorder and that 
the VA examiner failed to provide a nexus opinion on whether this 
disorder was related to service.

The second and third McLendon elements are satisfied by competent 
medical and lay nexus evidence found in the record.  While 
service treatment records do not disclose any complaints of, or 
treatment for, TMJ dysfunction during the Veteran's period of 
active service, he told the VA examiner that his jaw locked up 
once or twice a week, and three to four times a week during the 
night.  He also testified during his Board hearing that he 
noticed that the clicking in his jaw arose prior to his leaving 
active duty, though he had never complained about it, and that 
there was no way his TMJ could have suddenly developed in the 
short time period between his discharge from service on September 
30, 2006 and the time of his VA examination in December 2006 (see 
transcript at pp. 19-20).

Therefore, the Board finds that a remand is warranted for a new 
VA examination and medical opinion to determine if the Veteran's 
current TMJ syndrome had its onset in service or was caused or 
aggravated by the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination and medical opinion to 
ascertain the nature, extent, and etiology of 
any tinea cruris disorder.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be conducted.  The 
claims file and a copy of this Remand must be 
made available to the examiner for review of 
the pertinent evidence in connection with the 
examination, and the report should so 
indicate.  Based on examination findings, as 
well as a review of the record, the examiner 
is requested to render an opinion with 
respect to:

A. Whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran currently suffers from a tinea cruris 
disorder; and

B. If so, whether it is at least as likely as 
not (50 percent probability or greater) that 
any currently diagnosed tinea cruris disorder 
is related to the Veteran's 26-year period of 
active duty.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

2.  The RO/AMC shall also schedule the 
Veteran for an appropriate VA examination to 
determine the etiology of any current TMJ 
dysfunction.  The Veteran's claim folder and 
a copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  A complete history 
should be elicited directly from the Veteran.  
Any tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner shall note any functional 
impairment caused by the disability, 
including a full description of the effects 
of the Veteran's disability upon his ordinary 
activities, if any.

The VA examiner shall render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's TMJ disability had its onset in 
service or was caused or aggravated by the 
Veteran's 26-year period of active service.  
The examiner is to note that any lay evidence 
of the Veteran as to complaints in service 
are to be considered in developing his or her 
opinion.  Any opinion expressed by the 
examiner must be accompanied by a complete 
rationale.

3.  When the development requested has been 
completed, the issues should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


